         Case 6:18-cv-01100-EFM-ADM Document 136-5 Filed 10/01/19 Page 1 of 5




                                                                                                              787 Seventh Avenue
                                                                                                              New York, NY 10019-6099
                                                                                                              Tel: 212 728 8000
                                                                                                              Fax: 212 728 8111




May 23, 2019

VIA EMAIL

Ann Marie Arcadi
Arcadi Jackson, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219

Re:      Lawson v. Spirit AeroSystems, Inc., Case No. 18-1100-EFM-ADM (D. Kan.)—Selection of
         Custodians and Search Terms

Dear Ann Marie:

We are writing pursuant to the Court’s April 26, 2019 Order (the “Order”) (ECF No. 82) and in
response to your letter dated May 20, 2019 (“Letter”).

Plaintiff hereby informs Spirit that he seeks electronically-stored information (“ESI”) from the
following five custodians (the “Round 1 Custodians”)1 using the search terms attached to this letter as
Exhibit A (the “Proposed Search Terms”):

      1. Duane Hawkins, Senior Vice President, Boeing Programs, Defense Programs

      2. Michelle J. Lohmeier, Senior Vice President/General Manager, Airbus Programs

      3. Wendy Crossman, Vice President Strategic Sourcing SVP

      4. Kevin Matthies, Senior Vice President, Global Fabrication

      5. Jim Cocca, Vice President, Manufacturing Strategy

The Proposed Search Terms should be run against each Round 1 Custodian. The date ranges to be
applied to each Round 1 Custodian are January 1, 2013 to the present. To further good faith



1
  Based on representations from Spirit’s counsel, Plaintiff understands that none of Spirit’s senior management send or
store emails through their administrative assistants. If this is incorrect, Plaintiff expects the Proposed Search Terms to also
be applied to the ESI of those assistants.



   NEW YORK      WASHINGTON       HOUSTON      PALO ALTO     PARIS    LONDON     FRANKFURT      BRUSSELS     MILAN    ROME
        Case 6:18-cv-01100-EFM-ADM Document 136-5 Filed 10/01/19 Page 2 of 5


Ann Marie Arcadi
May 23, 2019
Page 2


discussions, please also let us know the (a) volume of ESI for each Round 1 Custodian individually,
(b) total volume of ESI for all 5 Round 1 Custodians, deduplicated against each other.

If Spirit chooses to offer a responsive search term proposal, we request that you provide, along with
such proposal, “hit reports” for both our Proposed Search Terms and Spirit’s responsive search terms.
The hit reports should be provided on a per custodian basis and reflect the number of “hits” per search
term, broken out by total and unique hits.

Unfortunately, Plaintiff also must respond to Spirit’s conduct since the April 23 conference that is not
in compliance with either the letter or Spirit of the Order. Contrary to Spirit’s claim that Plaintiff’s
proposed categories of documents are “incredibly broad, compound, comprehensive and incorporate
several distinct topics within one category,” (Letter at 1), Plaintiff’s categories are largely the same
categories of information Plaintiff has been requesting throughout the meet and confer process in order
to understand Spirit’s “Business,” beginning with the categories of products identified in paragraph 8
of Spirit’s Answer, and that were the subject of Plaintiff’s motion to compel. The Court granted
Plaintiff’s motion to compel discovery on these issues, subject to an ESI Protocol (the “April 26 ESI
Protocol”).

If Spirit believes Plaintiff is seeking information that is too “broad,” it only has itself to blame. At the
Court conference, Spirit led the Court and Plaintiff to believe that its responses to Plaintiff’s
Interrogatories would identify the actual products that overlapped with products made by Arconic,
rather than the categories in paragraph 8, so the parties could narrow the scope of ESI searches in this
case. Instead of identifying specific overlapping products, however, Spirit has continued to identify
broad categories of aircraft components or assemblies, many of which, upon information and belief,
Spirit does not manufacture in whole or in part. Spirit also refused to provide other information, such
as product identifiers or the end user, that would help narrow the scope of ESI. Despite this, Plaintiff
remains willing and able to participate, in good faith, in the April 26 ESI Protocol.

Spirit has also failed to include a “brief explanation as to why Spirit believes each custodian will have
relevant information.” (Order at 4.) Instead, Spirit merely provided the names and titles of certain
potential custodians, which is duplicative of information in Spirit’s organizational charts and that
Plaintiff used to create the custodian list attached to his motion to compel. The April 26 ESI Protocol
requires Spirit to provide information that will be useful in narrowing the universe of custodians,
namely a description or explanation of how the information possessed by the custodian is relevant to
the issues to be litigated in this case. Please amend your Letter to provide an explanation of why Spirit
believes each of its potential custodians will have relevant information and provide a copy of each
potential custodian’s job description.

We also request that Spirit produce Larry Lawson’s ESI from January 1, 2013 to the date of his
retirement from Spirit, to the extent not privileged. Plaintiff’s ESI throughout his tenure as CEO is
highly relevant to the issues to be determined in this case, and Plaintiff will be prejudiced in his ability
to prepare for depositions and trial without access to his ESI. For this reason, we do not believe that
production of Plaintiff’s ESI is subject to the scope of the April 26 ESI Protocol. If that is not your




                                                    -2-
         Case 6:18-cv-01100-EFM-ADM Document 136-5 Filed 10/01/19 Page 3 of 5


Ann Marie Arcadi
May 23, 2019
Page 3


position, please let us know by May 29. Please also let us know by that date the total number of emails
in Plaintiff’s ESI between January 1, 2013 and his last date of employment at Spirit.2

Finally, earlier today Defendant served amended Rule 26(f) disclosures, which now disclose a total of
24 current or former Spirit personnel, 14 more than the 10 current or former Spirit personnel listed on
Spirit’s original Rule 26(f) disclosures. Notably, many of these individuals are the same persons listed
on Plaintiff’s list of proposed custodians filed along with the motion to compel (which Spirit objected
to). The fact that Spirit waited until after the Court ruled on Plaintiff’s motion to compel before
amending its disclosures, and also failed to list several of these individuals on Spirit’s list of proposed
custodians, is concerning. Plaintiff reserves the right to seek to compel additional ESI searches
outside of the April 26 ESI Protocol for custodians that are listed on Spirit’s initial disclosures or that
will be the subject of depositions.

Sincerely,

/s/ Martin L. Seidel

Martin L. Seidel



cc: All counsel




2
  Two of the Proposed Search Terms are “Lawson” and Lawson’s Spirit email address. If Spirit agrees to produce
Lawson’s ESI, Plaintiff will withdraw his request that Spirit run those search terms for each custodian that is the subject of
the April 26 ESI Protocol.




                                                             -3-
           Case 6:18-cv-01100-EFM-ADM Document 136-5 Filed 10/01/19 Page 4 of 5
                                                      Lawson v. Spirit Aerosystems, Inc.                                     CONFIDENTIAL
                                   Plaintiff's Proposed Search Terms To Spirit Pursuant to April 26 Order
                                                                  5/23/19
No.        Search Term                                                                               Instructionsw/Notes

       1   Arconic                                                                                   AND, OR, or /w denote connectors
       2   Alcoa                                                                                     * denotes expander
       3   PCC OR "Precision Cast Parts"
       4   Lisi
       5   @arconic.com
       6   Lawson


                                                                                                      If Spirit produces all ESI from Lawson
                                                                                                     pursuant to the May 23 Letter, Lawson
                                                                                                       will withdraw his request for search
       7 larry.a.lawson@spiritaero.com                                                                             terms 6 and 7
       8 llawson333@gmail.com
         Boeing AND (buy OR sell OR sale OR sold OR design*
       9 OR manuf* OR fab* OR suppl*)
         Airbus AND (buy OR sell OR sale OR sold OR design*
      10 OR manuf* OR fab* OR suppl*)

         (GE OR "General Electric") AND (buy OR sell OR sale
      11 OR sold OR design* OR manuf* OR fab* OR suppl*)
         ("Rolls Royce" OR Rolls OR RR) AND (buy OR sell OR
         sale OR sold OR design* OR manuf* OR fab* OR
      12 suppl*)
         Bombardier AND (buy OR sell OR sale OR sold OR
      13 design* OR manuf* OR fab* OR suppl*)
         Sikorsky AND (buy OR sell OR sale OR sold OR
      14 design* OR manuf* OR fab* OR suppl*)
         Fasten* AND (sup* OR purchas* OR make OR
      15 manuf* OR fab* OR boeing OR airbus)
         Skin AND (sup* OR purchas* OR make OR manuf*
      16 OR fab* OR Boeing OR Airbus)

         ("Tier" 1 OR First-Tier OR "Tier one" OR "First Tier"
         OR "1st Tier") AND (suppl* OR Compet* OR acquir*
      17 OR Consold* OR merg* OR aerostructur*)

         ("Tier 2" OR Second-Tier OR "Tier two" OR "Second
         Tier" OR "2nd Tier") AND (suppl* OR Compet* OR
      18 acquir* OR Consold* OR merg* OR aerostructur*)

         ("Tier 3" OR Third-Tier OR "Tier three" OR "Third
         Tier" OR "3rd Tier") AND (suppl* OR Compet* OR
      19 acquir* OR Consold* OR merg* OR aerostructur*)

         ("Tier 4" OR Fourth-Tier OR "Tier four" OR "Fourth
         Tier" OR "4th Tier") AND (suppl* OR Compet* OR
      20 acquir* OR Consold* OR merg* OR aerostructur*)
           (board OR directors OR committee) AND (materials
           OR packages OR meet! OR strateg*)
      21

         (Report* OR analy* OR present*) AND (market OR
         compet* OR supp* OR acquir* OR Aerostructur* OR
      22 component OR sub-component)
                        (con't on next page)
  Case 6:18-cv-01100-EFM-ADM Document 136-5 Filed 10/01/19 Page 5 of 5
                                             Lawson v. Spirit Aerosystems, Inc.                                     CONFIDENTIAL
                          Plaintiff's Proposed Search Terms To Spirit Pursuant to April 26 Order
                                                         5/23/19



                                                                                            Each term in the Term 1 column
                                                                                            should be paired with each term in the
                         Term 1                                       Term 2                Term 2 column with an AND connector
23 Fuselage                                              Boeing
   Flight w/3 (critical OR part OR component OR deck)
                                                         Airbus
   Critical w/3 part                                     Suppl*
   Deck w/3 component                                    purchas*
   Frame w/3 (bay OR crown OR Door)
                                                         (Rolls Royce OR RR OR Rolls)
   Wing w/3 (rib OR box OR spar OR stringer OR tip OR
   cap)                                                  (General Electric OR GE)
   Winglet w/3 (tip OR cap)                              Procur*
   Shear w/3 tie                                         Fab*
   Pallet w/3 assembl*                                   Design*
   Spoiler                                               Manufact*
    Door w/3 (access OR surround)                        Produc*
   (helicopter OR heli OR copter) w/3 floor              Compet*
   Engine w/3 (base OR structure)                        (Sell OR Sale OR Sold)
   Turbine w/3 (base OR structure)                       certif*
   Window w/3 frame                                      insourc*
    Seat w/3 track                                       Sikorsky
   Pylon w/3 (bulkhead OR spar OR component OR fit*
   OR heat OR shield OR Aft OR fair*)                    Embraer
   Aft w/3 fair*                                         Component
   Bulkhead OR bulk                                      Sub-component
   Bird w/3 (strike OR panel)                            Aerostructur!
   Strike w/3 panel
   Clam w/3 shell
   Crack w/3 stop*
   Diffus* OR Difus*
   (Hydraulic OR hydro) w/3 tub*
   Keel w/3 beam
   Lavatory
   Bathroom
   Nacelle w/3 (structure OR bulkhead OR skin OR
   door)
   Nose w/3 double*
   Splice w/3 strap
   Flap
   Stancion
   Tailcone
   Tail w/3 frame
   Thrust w/3 reverse
   Trailing w/3 (edge OR flap)
   Edge w/3 flap
   Aileron
